Blatchford, C. J.
In view of the decision in James v. Campbell, 3 Morr. Trans. 439, there is so much doubt as to the validity of the reissue [“Improvement in Plug Tobacco,” granted, to Charles Siedler, October 24, 1876,] in this case, if construed, in regard to claims 1, 3, and 4, as covering labels not put under wrappers, that those claims must-be construed, for the purposes of this motion, as not extending to labels not under wrappers. That being so, the defendants do not infringe.
The motion is denied.